TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00632-CR


Seth Nelson, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
NO. C1CR-08-501757, HONORABLE NANCY WRIGTH HOHENGARTEN,
JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant seeks to appeal from the trial court's judgment convicting him of assault
on a family member.  After negotiating a plea bargain, appellant pled nolo contendere to the charge
and was sentenced to fifty days in jail.  The trial court has certified that appellant has no right of
appeal.  Thus, the appeal is dismissed.  See Tex. R. App. P. 25.2(d).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   December 19, 2008
Do Not Publish